DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17215346 filed on March 29th, 2021 in which claims 1-14 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 03/29/2021 are acceptable for examination proceedings.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-4, 6-7, and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-8 of U.S. Patent No. 10,987,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially directed to the same subject matter.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP Pub. Nº 2007-083496), in view of Umeda (US Pub. Nº 2007/0019045) and Takagi (US Pub. Nº 20060066663).

13.	Regarding independent claim 1: Ikeda et al. disclosed a recording head recovery system comprising: 
 	a recording head ([0034], line 1; also see Fig. 4, reference 20) which includes an ink ejection face ([0043], line 7; also see Fig. 4A, reference 69) in which a plurality of ink ejection openings for ejecting ink on a recording medium are open ([0002], lines 1-3; also see Fig. 4A, reference 70), and 
 	a plurality of cleaning liquid supplying openings for supplying cleaning liquid ([0046], lines 5-7; also see Fig. 4A, reference 72) which are arranged upstream of the ink ejection openings in a wiping direction in which a wiper wipes the ink ejection face (Fig. 8 shows the cleaning liquid supply openings 72 arranged upstream of the ink ejection openings  70 in a wiping direction (see arrow) in which a wiper 46 wipes the ink ejection face 69); 
 	a cleaning liquid tank for storing the cleaning liquid to be supplied to the cleaning liquid supplying openings in the recording head ([0061], lines 2-5; also see Fig. 3, reference 60); 
 	a cleaning liquid supplying path which connects together the cleaning liquid tank and the recording head ([0061], lines 2-5; also see Fig. 3, reference 62); 
 	a liquid supply mechanism which is provided in the cleaning liquid supplying path and which includes a liquid supplying pump for supplying the cleaning liquid in the cleaning liquid tank to the recording head ([0062], lines 1-3; also see Fig. 3, reference 56); and 
 	a controller which controls operation of the liquid supply mechanism ([0041], lines 1-5),
 	wherein the controller is configured to perform recording head recovery operation ([0001], line 1-5) including 
 	cleaning liquid supplying operation for supplying the cleaning liquid from the cleaning liquid supplying openings by making the liquid supply mechanism supply the cleaning liquid in the cleaning liquid tank to the recording head via the cleaning liquid supplying path ([0061], lines 1-5), 
 	wiping operation for wiping the ink ejection face while the wiper retains the cleaning liquid after performing the cleaning liquid supplying operation ([0060], lines 1-4; as shown in paragraph [0061] the wiping takes place after the cleaning liquid supplying operation), and
  	Ikeda et al. disclosed stopping the supply of the cleaning liquid while or after the wiping operation ([0062], lines 6-8), but is silent about a backflow operation for controlling the liquid supply mechanism to make the cleaning liquid in the cleaning liquid supplying path to flow backward in a direction pointing from the cleaning liquid supplying openings to the cleaning liquid tank while or after the wiping operation is performed.
 	Umeda disclosed a backflow operation for controlling a liquid supply mechanism to make a liquid in a liquid supplying path to flow backward in a direction pointing from liquid supplying openings to a liquid tank to prevent breaking of a meniscus of the liquid in the supplying openings ([0068], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Umeda with those of Ikeda et al. by creating a backflow of in the cleaning liquid supply path while or after the wiping operation is performed in order to prevent leakage of the cleaning liquid in the apparatus.
 	The combination of Ikeda et al. and Umeda is silent about the plurality of ink ejection openings are formed on a straight line in the wiping direction, and in a head width direction perpendicular to the wiping direction, the plurality of ink ejection openings are each away from any of the plurality of cleaning liquid supplying openings.
 	Takagi disclosed a recording head (Fig. 3, reference 2a), comprising a discharge plane (Fig. 3, reference 102a), ink openings (Fig. 3, reference 2e) and cleaning liquid openings (Fig. 3, reference 2F), wherein the plurality of ink ejection openings are formed on a straight line in the wiping direction (Fig. 3, the ink openings 2e are formed on straight lines in the wiping direction B), and in a head width direction perpendicular to the wiping direction, the plurality of ink ejection openings are each away from any of the plurality of cleaning liquid supplying openings (Fig. 3, in the head width direction A, the plurality of ink openings 2e and the plurality of cleaning liquid openings 2f are each away from one another).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takagi with those of the combination of Ikeda et al. and Umeda by arranging the plurality of cleaning supplying openings and the plurality of ink openings as required in order to cover the breadth of the recording medium and to supply an adequate amount of cleaning liquid to the entire discharge plane.

14.	Regarding claim 4: The combination of Ikeda et al., Umeda and Takagi disclosed the recording head recovery system according to claim 1, wherein by the backflow operation, a meniscus of the cleaning liquid is formed starting at an edge of the cleaning liquid supplying openings so as to curve inward of the recording head (Umeda [0068], lines 1-8).

15.	Regarding claim 5: The combination of Ikeda et al., Umeda and Takagi disclosed the recording head recovery system according to claim 1, wherein the recording head includes an ink ejection head having the ink ejection face (Takagi, reference 102e), and a cleaning liquid supplying head portion having a cleaning liquid supplying face in which the plurality of cleaning liquid supplying openings are open (Takagi, reference 2f ‘).

16.	Regarding claim 6: The combination of Ikeda et al., Umeda and Takagi disclosed an ink-jet recording apparatus (Ikeda et al. [0032], line 3; also see Fig. 1, reference 10) comprising the recording head recovery system according to claim 1 (see the rejection of Claim 1).

17.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP Pub. Nº 2007-083496), in view of Umeda (US Pub. Nº 2007/0019045) and Takagi (US Pub. Nº 20060066663) as applied to claims 1 and 4-6 above and further in view of Takahashi (US Pub. Nº 2013/0194361).

18.	Regarding claim 2: The combination of Ikeda et al., Umeda and Takagi disclosed the recording head recovery system according to claim 1.
 	The combination of Ikeda et al., Umeda and Takagi are silent about wherein the liquid supplying pump is a syringe pump including a cylinder and a piston which is inserted in the cylinder and which is reciprocatable.
 	Takahashi disclosed a liquid supply pump (Fig. 13, reference 23) for supplying a liquid from a tank (Fig. 13, reference 21) to a liquid discharge head ([0017], line 2; also see Fig. 13, reference 17) via a supply path (Fig. 13, reference 24), wherein the liquid supplying pump is a syringe pump including a cylinder and a piston which is inserted in the cylinder and which is reciprocatable ([0015], lines 1-2; also see Fig. 13, reference 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with those of the combination of Ikeda et al. and Umeda by using a syringe type pump in order to reduce production cost since a syringe type pump is readily available on the market.

19.	Regarding claim 3: The combination of Ikeda et al., Umeda, Takagi and Takahashi disclosed the recording head recovery system according to claim 2, wherein the cleaning liquid supplying path includes a first supplying path which connects together the cleaning liquid tank and the liquid supplying pump (Takahashi, Fig. 13, reference 22), and a second supplying path which connects together the liquid supplying pump and the recording head (Takahashi, Fig. 13, reference 24), the liquid supply mechanism includes a first valve which opens and closes the first supplying path (Takahashi, Fig. 13, reference 25b), and a second valve which opens and closes the second supplying path (Takahashi, Fig. 13, reference 25a), and the controller, during the backflow operation, makes the piston move in an extraction direction with respect to the cylinder in a state where the first valve is closed and the second valve is open (Umeda [0068], lines 1-8 and Takahashi [0047] which disclosed the generation of a negative pressure in the print head by appropriately setting the valves and by moving the piston of the syringe pump upward).

20.	Claims 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP Pub. Nº 2007-083496), in view of Umeda (US Pub. Nº 2007/0019045) and Takagi (US Pub. Nº 20060066663).

21.	Regarding independent claim 7: Ikeda et al. disclosed a method for recovery of a recording head ([0034], line 1; also see Fig. 4, reference 20) which includes 
 	an ink ejection face ([0043], line 7; also see Fig. 4A, reference 69) in which a plurality of ink ejection openings for ejecting ink on a recording medium are open ([0002], lines 1-3; also see Fig. 4A, reference 70), and 16Docket No.: 0458.1479D1 
 	a plurality of cleaning liquid supplying openings for supplying the cleaning liquid ([0046], lines 5-7; also see Fig. 4A, reference 72) which are arranged upstream of the ink ejection openings in a wiping direction in which a wiper wipes the ink ejection face (Fig. 8 shows the cleaning liquid supply openings 72 arranged upstream of the ink ejection openings  70 in a wiping direction (see arrow) in which a wiper 46 wipes the ink ejection face 69), 
 	the recording head ([0034], line 1; also see Fig. 4, reference 20) being connected to a cleaning liquid tank for storing the cleaning liquid ([0061], lines 2-5; also see Fig. 3, reference 60) via a cleaning liquid supplying path ([0061], lines 2-5; also see Fig. 3, reference 62), the method comprising: 
 	cleaning liquid supplying operation for supplying the cleaning liquid from the cleaning liquid supplying openings by making a liquid supply mechanism provided in the cleaning liquid supplying path and including a liquid supplying pump ([0062], lines 1-3 and ; also see Fig. 3, reference 56) supply the cleaning liquid in the cleaning liquid tank to the recording head via the cleaning liquid supplying path ([0061], lines 1-5); 
 	wiping operation for wiping the ink ejection face while the wiper retains the cleaning liquid after performing the cleaning liquid supplying operation ([0060], lines 1-4; as shown in paragraph [0061] the wiping takes place after the cleaning liquid supplying operation). 
 	Ikeda et al. disclosed stopping the supply of the cleaning liquid while or after the wiping operation ([0062], lines 6-8), but is silent about a backflow operation for controlling the liquid supply mechanism to make the cleaning liquid in the cleaning liquid supplying path to flow backward in a direction pointing from the cleaning liquid supplying openings to the cleaning liquid tank while or after the wiping operation is performed.
 	Umeda disclosed a backflow operation for controlling a liquid supply mechanism to make a liquid in a liquid supplying path to flow backward in a direction pointing from liquid supplying openings to a liquid tank to prevent breaking of a meniscus of the liquid in the supplying openings ([0068], lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Umeda with those of Ikeda et al. by creating a backflow of in the cleaning liquid supply path while or after the wiping operation is performed in order to prevent leakage of the cleaning liquid in the apparatus.
 	The combination of Ikeda et al. and Umeda is silent about the plurality of ink ejection openings are formed on a straight line in the wiping direction, and in a head width direction perpendicular to the wiping direction, the plurality of ink ejection openings are each away from any of the plurality of cleaning liquid supplying openings.
 	Takagi disclosed a recording head (Fig. 3, reference 2a), comprising a discharge plane (Fig. 3, reference 102a), ink openings (Fig. 3, reference 2e) and cleaning liquid openings (Fig. 3, reference 2F), wherein the plurality of ink ejection openings are formed on a straight line in the wiping direction (Fig. 3, the ink openings 2e are formed on straight lines in the wiping direction B), and in a head width direction perpendicular to the wiping direction, the plurality of ink ejection openings are each away from any of the plurality of cleaning liquid supplying openings (Fig. 3, in the head width direction A, the plurality of ink openings 2e and the plurality of cleaning liquid openings 2f are each away from one another).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takagi with those of the combination of Ikeda et al. and Umeda by arranging the plurality of cleaning supplying openings and the plurality of ink openings as required in order to cover the breadth of the recording medium and to supply an adequate amount of cleaning liquid to the entire discharge plane.

22.	Regarding claim 11: The combination of Ikeda et al., Umeda and Takagi disclosed the method according to claim 7, wherein by the backflow operation, a meniscus of the cleaning liquid is formed starting at an edge of the cleaning liquid supplying openings so as to curve inward of the recording head (Umeda [0068], lines 1-8).

23.	Regarding claim 12: The combination of Ikeda et al., Umeda and Takagi disclosed the method according to claim 7, wherein the recording head includes an ink ejection head portion having the ink ejection face (Takagi, reference 102e), and a cleaning liquid supplying head portion having a cleaning liquid supplying face in which the plurality of cleaning liquid supplying openings are open (Takagi, reference 2f ‘).

24.	Regarding claim 13: The combination of Ikeda et al., Umeda and Takagi disclosed the method according to claim 7, wherein the recording head is arranged in an ink-jet recording apparatus (Ikeda et al. [0034], line 1).

25.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP Pub. Nº 2007-083496), in view of Umeda (US Pub. Nº 2007/0019045) and Takagi (US Pub. Nº 20060066663) as applied to claims 7 and 11-13 above and further in view of Takahashi (US Pub. Nº 2013/0194361).

26.	Regarding claim 9: The combination of Ikeda et al., Umeda and Takagi disclosed the method according to claim 7.
 	The combination of Ikeda et al., Umeda and Takagi are silent about wherein the liquid supplying pump is a syringe pump including a cylinder and a piston which is inserted in the cylinder and which is reciprocatable.
 	Takahashi disclosed a liquid supply pump (Fig. 13, reference 23) for supplying a liquid from a tank (Fig. 13, reference 21) to a liquid discharge head ([0017], line 2; also see Fig. 13, reference 17) via a supply path (Fig. 13, reference 24), wherein the liquid supplying pump is a syringe pump including a cylinder and a piston which is inserted in the cylinder and which is reciprocatable ([0015], lines 1-2; also see Fig. 13, reference 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with those of the combination of Ikeda et al. and Umeda by using a syringe type pump in order to reduce production cost since a syringe type pump is readily available on the market.

27.	Regarding claim 10: The combination of Ikeda et al., Umeda and Takagi disclosed the method according to claim 9, wherein the cleaning liquid supplying path includes a first supplying path which connects together the cleaning liquid tank and the liquid supplying pump (Takahashi, Fig. 13, reference 22), and a second supplying path which connects together the liquid supplying pump and the recording head (Takahashi, Fig. 13, reference 24), the liquid supply mechanism includes a first valve which opens and closes the first supplying path (Takahashi, Fig. 13, reference 25b), and a second valve which opens and closes the second supplying path (Takahashi, Fig. 13, reference 25a), and during the backflow operation, the piston moves in an extraction direction with respect to the cylinder in a state where the first valve is closed and the second valve is open (Umeda [0068], lines 1-8 and Takahashi [0047] which disclosed the generation of a negative pressure in the print head by appropriately setting the valves and by moving the piston of the syringe pump upward).

Allowable Subject Matter
28.	Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
30.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
31.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
32.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853